                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ARLEY MCCULLAR, et al.,

             Plaintiffs,

v.                                                               CV No. 19-03 SMV/CG

PECOS VALLEY OF NEW MEXICO, LLC, et al.,

             Defendants.


              ORDER EXTENDING SCHEDULING ORDER DEADLINES

      THIS MATTER is before the Court on the parties’ sua sponte request at the

August 13, 2019, status conference to extend their scheduling order deadlines by sixty

days. The Court will extend the parties’ deadlines as follows:

      1. Defendants shall identify expert witnesses and provide expert reports by

          September 15, 2019.

      2. The termination date for discovery is November 29, 2019.

      3. Motions relating to discovery shall be filed by December 6, 2019.

      4. Pretrial motions, other than those relating to discovery, shall be filed by

          December 16, 2019.

      Counsel are directed to file a consolidated final Pretrial Order as follows:

Plaintiffs to Defendants on or before January 14, 2020; Defendants to the Court on or

before January 28, 2020.

       IT IS SO ORDERED.



                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
